Citation Nr: 0611838	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  05-00 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 10 percent disabling.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas


INTRODUCTION

The record indicates the veteran had active service from 
October 1979 to October 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the claims.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in October 2005, a transcript 
of which is of record.

The record reflects that the veteran also perfected an appeal 
on the issue of entitlement to service connection for a left 
knee disability, and that the Board remanded this case to the 
RO via the Appeals Management Center (AMC) in June 2004 for 
additional development.  Further, this development was  to 
include obtaining additional medical records and according 
the veteran an examination to address the etiology of her 
current left knee disability.  However, the documents 
assembled for the Board's review with respect to the 
headaches and TDIU claims appear to be a temporary folder, 
and there is no indication as to whether the development 
directed on the left knee claim by the Board's June 2004 
remand has been completed.  However, for the reasons stated 
below, the Board concludes that additional development is 
also required with respect to the headaches and TDIU claims.  
Accordingly, this appeal is also REMANDED to the RO via the 
AMC, in Washington, DC.  VA will notify you if further action 
is required on your part.




REMAND

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  For the reasons stated below, the Board finds that 
an additional remand is required in this case to comply with 
both the duty to assist.

Initially, the Board notes that the veteran was accorded a VA 
general medical examination in April 2004, which included an 
evaluation of her migraine headaches.  However, the veteran 
has criticized the accuracy of this examination.  
Specifically, she refers to a portion of the examination in 
which she purportedly stated that her headaches resolved in 
20 minutes.  She maintains that she never made such a 
statement, that it is inaccurate, and testified at her 
October 2005 hearing that the duration of her headaches 
lasted from 45 minutes to 2 hours.

As the veteran has called into question the accuracy of the 
VA examination in this case, the Board is of the opinion that 
a new examination is necessary for a full and fair evaluation 
of this claim.  This conclusion is also supported by the fact 
that the symptomatology described by the veteran at her 
October 2005 hearing indicates that her migraine headaches 
may have increased in severity during the pendency of this 
appeal.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Moreover, her representative 
contended at the hearing that a new examination may be 
warranted.  Consequently, the Board concludes that a 
contemporaneous VA examination is needed in order to make an 
informed decision regarding the veteran's current level of 
functional impairment and adequately evaluate her current 
level of disability. 

Since the Board has determined that a new examination is 
necessary in the instant case, the appellant is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a claimant's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.

The Board further notes that the evidence on file includes VA 
medical treatment records dated through January 2004.  
However, at her October 2005 hearing she indicated that she 
had had more recent treatment for her headaches from VA, and 
that she wanted those records associated with her appeal.  
Under the law, VA medical records which are in existence are 
constructively of record and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
clear and unmistakable error, even though such evidence was 
not actually in the record assembled for appellate review.  
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2); Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95.  In 
circumstances such as these, the Board will not speculate as 
to the probative value, if any, of VA medical records not on 
file.  Consequently, the Board concludes that a remand is 
also necessary in order to obtain these records.

Inasmuch as the resolution of the headaches claim may affect 
the disposition of the TDIU claim, the Board finds that these 
issues are inextricably intertwined.  Accordingly, the Board 
must defer making a determination on the TDIU claim until 
after the necessary development has been completed.  
Similarly, resolution of her claim of service connection for 
a left knee disability - which has also been remanded to the 
AMC for additional development - may affect the TDIU claim, 
especially as she has contended that the combination of her 
headaches and left knee disability prevents her from 
obtaining and/or maintaining substantially gainful 
employment.  Therefore, even though she indicated at her 
hearing that her headaches alone prevent her from working, 
the left knee claim is also inextricably intertwined with the 
TDIU claim.  Consequently, a decision on the TIDU claim 
should be deferred until after resolution of the left knee 
claim.

The Board also reiterates that the documents assembled for 
its review on the headaches and TDIU claims appear to be a 
temporary folder, and the original folder is presumably with 
the AMC for the development of the left knee as directed by 
the June 2004 remand.  Consequently, at this time, the Board 
has no way of knowing what effect the evidence contained in 
the original folder would have on the resolution of the 
headaches and TDIU claims.  Accordingly, it appears that a 
decision should be deferred on these claims until the 
documents contained in the temporary folder have been 
associated with the original folder.  This is of particular 
importance as the record reflects the veteran was awarded 
disability benefits from the Social Security Administration 
(SSA) in December 2003, the RO requested records from the SSA 
in April 2004, and it appears records were sent from the SSA.  
However, it does not appear that any such records are in the 
file except for the December 2003 award letter submitted by 
the veteran.  The Court has previously held that the duty to 
assist includes requesting information and records from the 
SSA which were relied upon in any disability determination.  
See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required 
to obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight); Murincsak 
v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991); see also 38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Granted, it is 
possible that such records are in the original claims file, 
especially as the award letter reflects that one of the 
disabilities which resulted in the SSA benefits was the left 
knee.  Nevertheless, no determination can be made until the 
documents assembled for this appeal have been associated with 
the original folder.  If the original folder does not contain 
these records, a new request should be made to the SSA for 
such records.

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  As these questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.   

For the reasons stated above, this case is REMANDED for the 
following development:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her migraine 
headaches since January 2004.  After 
securing any necessary release, the RO 
should obtain these records.  Of 
particular importance are the VA medical 
records referred to by the veteran at her 
October 2005 Board hearing.

3.  After obtained any additional records 
to the extent possible, the veteran 
should be afforded a VA examination to 
evaluate the current nature and severity 
of his service-connected migraine 
headaches.  The claims folder should be 
made available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.  In pertinent part, the 
examiner should comment upon the effect 
the veteran's migraine headaches have 
upon her employability.

4.  The documents contained in the 
temporary folder assembled for this 
appeal should be associated with the 
original claims folder, following which a 
determination should be made as to 
whether the records relied upon by the 
SSA in making their December 2003 
decision are on file, to include medical 
records.  If these records are not on 
file, the RO should obtain these records 
from the SSA.  

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  However, no determination should 
be made regarding the TDIU claim until 
after resolution of the left knee claim 
which has been previously sent to the RO 
via the AMC for development.

If the benefits requested on appeal remain denied, the 
appellant and his representative should be furnished a 
Supplemental Statement of the Case (SSOC), which addresses 
all of the evidence obtained since the January 2005 Statement 
of the Case (SOC), and provides an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



